ORDER
PER CURIAM.
Walter McClure brings this appeal from an order of the Circuit Court of the City of St. Louis affirming the Division of Family Services’ decision to deny appellant McClure’s application for energy assistance benefits on the basis that McClure had failed to provide information relating to the financial status of his niece, a member of his household. The trial court found that the agency’s decision was supported by competent and substantial evidence that appellant had failed to comply with the requirements for the receipt of benefits and was therefore not entitled to such benefits. We agree. No error of law or abuse of discretion appears, and an extended opinion would serve no jurisprudential purpose.
The judgment is affirmed in accordance with Rule 84.16(b). Respondent’s motion to dismiss the appeal for failure to comply with our rules, which was taken with the case, is denied.